Citation Nr: 0529474	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a hip 
injury.

2.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Esquire


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which denied service connection for residuals of a hip injury 
and for skin cancer, to include as due to exposure to 
ionizing radiation.  

In January 2003 the veteran perfected his appeal.  He elected 
to have the case decided without a hearing.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  Skin cancer was not present during service or for over 
four decades thereafter; there is competent evidence of a 
dose estimate of 100 mrem of in-service ionizing radiation 
exposure, but the only competent medical opinions weigh 
against the claim that there is a nexus between a current 
diagnosis of skin cancer and the minimal amount of radiation 
that the veteran was exposed to while on active duty, and 
there is no competent evidence suggesting a link between the 
veteran's skin cancer and any other incident of service.

3.  There is no medical or X-ray evidence of a hip injury or 
disability until decades post-service, nor is there any 
contemporaneously recorded medical or lay evidence of 
continuity of hip symptomatology following discharge from 
active duty, and there is no competent evidence of a nexus 
between a current diagnosis of a hip disorder, to include an 
old healed fracture of the right ischial tuberosity, and any 
incident of service, to include alleged remote trauma.  

CONCLUSIONS OF LAW

1.  Service connection for skin cancer, to include as 
secondary to radiation exposure, is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Service connection for residuals of a hip injury, to 
include an old fracture of the right hip and arthritis, is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 2002 RO 
rating decision, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC), issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claims were denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the August 2001 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
August 2001 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claims.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the May 2002 RO 
decision.  Additionally, the Board finds that prior to this 
decision and subsequently, the appellant has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims.  
Thus, the Board finds that the appellant received adequate 
VCAA notice and there is no prejudice due to the timing of 
the notice.  Mayfield, supra.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Although the RO obtained 
most of the veteran's service morning reports, other service 
medical records could not be found.  Each inquiry proved to 
be unsuccessful.  Where, as here, part of the veteran's 
service medical records are presumed lost, through no fault 
of the appellant, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  The Board finds 
that all efforts to obtain the service medical records have 
been made and have been fruitless, the documentation of 
responses to the searches has met the heightened standard for 
searches for evidence known to have been in the government's 
possession.  The RO has obtained all identified evidence to 
the extent possible.  The RO has also obtained a dose 
estimate pursuant to 38 C.F.R. § 3.311 (2005).  The Board 
will expand upon this particular point in the analysis below.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has a hip 
disability that began during or as the result of some 
incidence of service, to include trauma, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2005). 

In the absence of competent evidence of any abnormal findings 
indicative of a disability of either hip, to include 
residuals of a hip injury, until decades post-service, and 
with no competent evidence that suggests a nexus between a 
current diagnosis of a hip disability and any incident of 
service, to include trauma, the Board finds that the medical 
evidence currently of record is sufficient to adjudicate the 
appeal of this issue and a medical examination or opinion at 
this late date is not warranted.  Id; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Turning next to the issue of service connection for skin 
cancer, the veteran's skin cancer was not diagnosed until 
decades after his separation from service and there is no 
competent evidence that suggests a link between his skin 
cancer and service.  As to the thrust of the claim, the 
relevant post-service medical evidence includes a radiation 
dose estimate and a competent opinion addressing the 
contended causal relationship between radiation exposure and 
skin cancer.  Under these circumstances, the medical evidence 
of record is sufficient to decide this appeal; there is no 
further duty to provide another examination or medical 
opinion with respected to his claim for service connection 
for skin cancer, to include as due to exposure to ionizing 
radiation.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Board finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran contends that he was exposed to ionizing 
radiation during service and as a result he developed skin 
cancer.  A copy of his Department of Defense (DD) Form 214, 
showed that he served in the Air Force as a pilot.  As part 
of his duties as a pilot, he alleged that he transported 
nuclear weapons for long distances requiring extended flying 
time.  

The veteran also contends that he suffers from residuals of a 
hip injury that he incurred during service.  He asserts that 
during physical training in December 1955, he injured his 
right hip while stretching.  A certificate of physical 
examination, dated in November 1957, shows that the veteran 
had been physically examined and was found to be physically 
qualified for flying duty.  He also recalls that in 1958, he 
could no longer tolerate the pain and sought medical 
attention.  The veteran further alleges that a clinician 
informed him that an X-ray examination of his right hip 
showed a calcium deposit.  

Pursuant to the RO's request, the National Personnel Records 
Center (NPRC) has reported that the veteran's service medical 
records could not be found.  The RO has made at least two 
attempts to secure these records.  Service morning reports 
were obtained but a review of this documentation is negative 
for any findings attributable to a hip injury.               

A January 1998 post-service VA X-ray report of the right hip 
revealed an old healed fracture of the right ischial 
tuberosity.  The clinician stated that there was evidence of 
old trauma to the right ischial tuberosity, which had 
coarsened and thickened.  He further determined that 
presumably it represented an old healed fracture of the 
inferior pubic ramus on the right.  The veteran was seen in 
March 1998 for complaints of right hip pain radiating to his 
thigh.  He gave a history of an old injury during active 
duty.  The clinician indicated that the area was tender.  He 
diagnosed an old ischial tuberosity injury.  

VA post-service medical reports dated in February 2001, show 
treatment for possible basal cell carcinoma of a chest mole.  
Following a biopsy in March 2001, a clinician confirmed that 
the veteran had basal cell carcinoma on his chest.  In an 
April 2001 report a clinician noted that the site of the 
basal cell carcinoma had healed.  Thereafter, the veteran 
claimed that the scar left on his chest was changing in 
appearance.  

In support of his claim for exposure to radiation and 
subsequent development of skin cancer, the veteran submitted 
a copy of an internet document regarding a nuclear weapon 
accident at a U. S. Air force base.  The accident occurred in 
1958.  He also submitted a newspaper clipping from May 1993 
that referred to radiation exposure at Hiroshima and 
Nagasaki.  

A statement from the Chief, Radiation Protection Division and 
USAF Radioisotope Committee of the Air Force Medical Support 
Agency, dated in September 2004, reflects that the US Air 
Force Radiation Exposure Registry was searched for radiation 
exposure records for the veteran, but no external or internal 
exposure data was found in the Registry.  It was noted that 
this Registry dated back to 1947, although it was 
acknowledged that there were cases where early records, to 
include DD Form 1141 (occupational exposure record) were 
maintained in the military medical records or by the local 
unit and were not forwarded for inclusion in the central 
repository.  It was further reported that the Air Force 
Safety Center (AFSC) was contacted to obtain information 
regarding the veteran's possible ionizing radiation exposure 
from nuclear weapons.  The AFSC confirmed that the veteran 
flew C-124's for approximately two years but would not have 
been involved in any activity that would have exposed him to 
spalling radioactive material.  The Safety Center recommended 
a maximum total radiation dose estimate of 100 mrem for those 
two years.

In a January 2005 Radiation Exposure Questionnaire the 
veteran stated that his daughter also had a basal cell 
carcinoma removed from her chest.  

Pursuant to the RO's request, a medical opinion was obtained 
from Susan H. Mather, M.D, M.P.H, the VA Chief of Public 
Health and Environmental Hazards Officer.  It was noted that 
the National Institute of Occupational Safety and Health 
(NIOSH) ran computer software Interactive Radio 
Epidemiological Program (IREP), which calculated that a 99 
percentile value for the probability of causation of the 
veteran's basal cell skin cancer was 0.59 percent.  Dr. 
Mather concluded that, based on the IREP report, it was 
unlikely that the veteran's basal cell skin cancer resulted 
from his exposure to ionizing radiation in service.  

Law and Regulations

A claimant with active service may be granted service 
connection for a disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.304.  A veteran who has 90 days or more 
of wartime service may be entitled to presumptive service 
connection of a chronic diseases, including malignant tumors 
(such as skin cancer), that become manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A [veteran, claimant] is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See 38 C.F.R. § 3.102.  When 
a [veteran, claimant] seeks benefits and the evidence is in 
relative equipoise, the [veteran, claimant] prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Service Connection for Skin Cancer,  to Include as Secondary 
to Exposure to Ionizing Radiation  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation- risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer (emphasis added); and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 
3.311(b)(5) requires that breast cancer or skin cancer become 
manifest 5 years or more after exposure. 38 C.F.R. 
§3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  The Board notes that skin 
cancer, to include basal cell carcinoma, is not a disease 
covered by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  The Board notes that skin cancer is a 
radiogenic disease listed in 38 C.F.R. § 3.311, which calls 
for the development of a radiation dose assessment where it 
is established that a radiogenic disease first became 
manifest after service.

The service records reflect that the veteran enlisted years 
after the atomic bombings in Japan, and there is no 
indication that he was near the Alamogordo Test Site.  The 
Board notes that the September 2004 letter from the Air Force 
Safety Center confirmed that the veteran flew a C-124 for 
approximately two years and that it was unlikely that he 
would not have been involved in any activity that would have 
exposed him to spalling radioactive material.  Nonetheless, 
the RO developed the claim for radiation dose assessment.  A 
maximum dose estimate of 100mrem or 0.100 rem was obtained 
from the Air Force Safety Center.  The record also shows that 
NIOSH ran an IREP calculated at a 99 percentile value, that 
the probability of causation of the veteran's basal cell skin 
cancer was 0.59 percent or less than 1 percent.  A competent 
opinion from the VA Chief of Public Health and Environmental 
Hazards Officer was obtained and he physician concluded that, 
based on the IREP report, it was unlikely that the veteran's 
basal cell skin cancer resulted from exposure to ionizing 
radiation in service.  These two medical opinions clearly 
weigh against the claim and there is no competent opinion of 
record that indicates otherwise. 

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  The veteran has submitted post-
service medical evidence showing a diagnosis of and treatment 
for skin cancer decades after service.  There is no medical 
evidence to show that the veteran's basal cell carcinoma, or 
any other type of skin cancer, was manifest during active 
service or for many years thereafter, and the relevant post-
service medical records do not contain a finding or competent 
medical opinion that suggests his skin cancer began during or 
is linked to any remote incident of active service.  In so 
finding, the Board recognizes the veteran's contentions that 
his current findings are related to his alleged exposure to 
ionizing radiation during service when he transported nuclear 
weapons for long distances  for approximately two years.  
However, as noted above, as a layperson the he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, supra.  

As to the Internet articles relating to the relationship 
between skin cancer and exposure to ionizing radiation 
submitted in support of the veteran's claim, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  However, in the present case, this evidence is not 
accompanied by a competent opinion linking the veteran's skin 
cancer to exposure to ionizing radiation during service.  The 
Board concludes that this generic information is not specific 
to the veteran's particular circumstances; it is not 
sufficient to constitute the required causal relationship 
between the veteran's skin cancer and the minimal amount of 
ionizing radiation that he may have been exposed to during 
service.

In summary, the veteran's skin cancer was not present during 
service or for over four decades thereafter.  There is 
competent evidence of a total dose estimate of 100 mrem of 
in-service ionizing radiation exposure, but the only 
competent medical opinions weigh against the claim that there 
is a nexus between a current diagnosis of skin cancer and the 
minimal amount of radiation that the veteran was exposed to 
while on active duty.  There is no competent evidence 
suggesting a link between the veteran's skin cancer and any 
other incident of service.

As the preponderance of the evidence is against the veteran's 
claim for service connection for skin cancer, to include as 
secondary to exposure to ionizing radiation, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




Service Connection for Residuals of a Hip Injury

The NPRC has reported that the veteran's service medical 
records were unavailable.  As noted above, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule under such 
circumstances, is heightened (O'Hare, supra), which includes 
the obligation to search for alternate medical records 
(Moore, supra; Cuevas, supra).  In this case sufficient 
attempts were made to no avail.  Service morning reports were 
obtained but they are negative for any findings attributable 
to a hip injury.                

The first post-service medical records relating to a hip 
disability are dated in January 1998, decades after the 
veteran's separation from service.  At that time an X-ray 
examination of the right hip revealed an old healed fracture 
of the right ischial tuberosity.  The veteran was seen in 
March 1998 for complaints of right hip pain radiating to his 
thigh and he gave a history of an old injury during active 
duty.   The medical evidence of record reflects a gap of over 
40 years.  The Board finds that the lack of evidence of 
treatment during this period of time weighs against a finding 
of continuity of symptomatology.  38 C.F.R. § 3.303; Voerth, 
supra; Savage, supra.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999). 

Although there is recent evidence of an old healed fracture 
of the right ischial tuberosity, the relevant post-service 
medical records do not contain a finding or competent medical 
opinion that suggests a hip condition began during or is 
linked to any remote incident of active service.  In so 
finding, the Board recognizes the veteran's contentions that 
any current hip condition that he may have is a result of an 
injury during service.  However, as noted above, as a 
layperson the he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  

In summary, there is no medical or X-ray evidence of a right 
hip injury or disability until decades post-service, nor is 
there any contemporaneously recorded medical or lay evidence 
of continuity of right hip symptomatology following discharge 
from active duty until approximately 40 years after the 
veteran's separation from service.  There is no competent 
evidence of a nexus between a current diagnosis of a right 
hip disorder, to include arthritis or an old healed fracture 
of the right ischial tuberosity, and any incident of service, 
to include the alleged remote trauma.  

For the reasons stated above, the Board finds that service 
connection for residuals of a hip injury is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ottiz, supra.


ORDER

Entitlement to service connection for residuals of a hip 
injury is denied.

Entitlement to service connection for skin cancer, to include 
as due to exposure to ionizing radiation, is denied.  




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


